Citation Nr: 0428666	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1977 to November 
1981.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 decision by the RO 
which denied service connection for schizophrenia.  A 
personal hearing at the RO was held in May 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By letter dated July 28, 2004, the veteran was notified that 
his appeal was being certified to the Board.  In a letter 
received in September 2004, the veteran requested to testify 
before a member of the Board.  The Board construes the 
veteran's statement as a request for a travel Board hearing 
or a videoconference hearing.  

Inasmuch as the veteran's request for a travel 
Board/videoconference hearing was received within 90 days of 
certification of his appeal to the Board, the appeal is 
referred back to the RO for appropriate action as provided 
for under 38 C.F.R. § 20.1304(a) (2004).  

Accordingly, this case must be REMANDED to the RO for the 
following actions:  

The veteran should be contacted and asked 
to clarify whether he wants a travel 
Board hearing or videoconference hearing.  
Thereafter, the RO should take 
appropriate action to accommodate the 
veteran's request.   

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


